PER CURIAM.
This impeachment proceeding is in the nature of a criminal prosecution, hence the defendant came into this Court with a presumption of innocence. The burden was upon the prosecution to adduce evidence sufficient to establish the defendant’s guilt beyond a reasonable doubt and to a moral certainty.
We have given careful consideration to the evidence presented and cannot say that the prosecution has met the burden which was upon it. Consequently, we hold the defendant to be not guilty of any of the charges made against him in the Information filed in this Court by the prosecution. A judgment of acquittal will be entered by the Clerk of this Court.
LIVINGSTON, C. J., and LAWSON, SIMPSON and KOHN, JJ., concur.
MERRILL, COLEMAN and HAR-WOOD, JJ., dissent.